DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34 – 49 are currently pending.
The abstract submitted on 05/13/2019 is objected.
The oath submitted on 05/13/2019 is accepted.
The drawings submitted on 05/13/2019 are accepted.
The IDS submitted on 05/13/2019 and 03/23/2021 have been considered.
No foreign priority has been claimed.

Abstract
The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 – 37, 39 - 41, 43 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Knittle (US 20120005361 A1) in view of Yin et al. (US 20170026713 A1).

Regarding claim 34, Knittle discloses a method (Knittle, FIG. 3) of initial bitrate selection for a video delivery session (Knittle, [0009] a system supporting data transfer between a client and a server with communications executed over a network), said method comprising: 
performing, by a user equipment (Knittle, FIG. 1, client device 12) and during a time window from initiation of a video player application in said user equipment up to selection of a video content (Knittle, [0014] a bit rate map may be stored in the client for use in mapping a listing of available bit rates relative to a listing of network congestion levels), 
network measurements indicative of a current condition of a network to be used to deliver said video content to said user equipment (Knittle, [0014] the client device may include capabilities to assess or otherwise measure network congestion (NC), or at least congestion of a pathway or medium currently being used to transmit the video to the client device based on congestion levels perceived); and 
selecting an initial bitrate for delivering said video content over said network (Knittle, [0014] the perceived network congestion NC may be mapped to the one of a plurality of bit rates A, B, C, Z used to encode the video segments or other content segments capable of being transmitted to the client) to said user equipment based on said respective initial buffer durations (Knittle, [0009] data is transmitted according to an adaptive bit rate model where a bit rate at which the data is transferred is adjusted according to network characteristics, such as congestion, latency).
Knittle does not expressly disclose providing, for each bitrate available for said video content, a respective initial buffer duration predicted based on at least one network metric derived from said network measurements.
et al., for example from an analogous field of endeavor (Yin et al., [0034] a throughput predictor can obtain predictions for future available bandwidth based on past throughput and based on such predictions, and on buffer occupancy information and the QoE preferences of the user, a bitrate controller may select the bitrate of a next segment k) discloses providing, for each bitrate available for said video content, a respective initial buffer duration (Yin et al., [0035] a Robust model predictive control (MPC) optimizes the worst-case QoE assuming that the actual throughput can take any value in a range [Ct, Ct] in contrast to a point estimate Ct; [0043] the first bitrate Rk is applied by using feedback information and the optimization process is iterated at each step k) predicted based on at least one network metric derived from said network measurements (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk, in relation to [0055] where stored optimal control decisions are mapped to the current operation conditions).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine providing, for each bitrate available for said video content, a respective initial buffer duration predicted based on at least one network metric derived from said network measurements as taught by Yin et al. with the system of Knittle in order to allow for a table lookup indexed by the key value closest to the current state (Yin et al., [0055]).

Regarding claim 35, Knittle discloses a device (Knittle, FIG. 1, client device 12) configured for initial bitrate selection for a video delivery session (Knittle, [0009] a system for supporting data transfer between a client and a server with communications executed over a network), comprising: a processor (Knittle, [0018] processing capabilities); and a memory storing instructions (Knittle, [0018] executable code stored within a computer readable medium) that, when executed by said processor, cause said device to: 
perform, during a time window from initiation of a video player application in a user equipment up to selection of a video content (Knittle, [0014] a bit rate map may be stored in the client for use in mapping a listing of available bit rates relative to a listing of network congestion levels), network measurements indicative of a current condition of a network to be used to stream said video content to said user equipment (Knittle, [0014] the client device may include capabilities to assess or otherwise measure network congestion NC, or at least congestion of a pathway or medium currently being used to transmit the video to the client device based on congestion levels perceived from each); and 
select an initial bitrate for delivering said video content over said network (Knittle, [0014] the perceived network congestion NC may be mapped to the one of a plurality of bit rates A, B, C, Z used to encode the video segments or other content segments capable of being transmitted to the client) to said user equipment based on said respective initial buffer durations (Knittle, [0009] data is transmitted according to an adaptive bit rate model where a bit rate at which the data is transferred is adjusted according to network characteristics, such as congestion, latency).

Yin et al., for example from an analogous field of endeavor (Yin et al., [0034] a throughput predictor can obtain predictions for future available bandwidth based on past throughput and based on such predictions, and on buffer occupancy information and the QoE preferences of the user, a bitrate controller may select the bitrate of a next segment k) discloses providing, for each bitrate available for said video content, a respective initial buffer duration (Yin et al., [0035] a Robust model predictive control (MPC) optimizes the worst-case QoE assuming that the actual throughput can take any value in a range [Ct, Ct] in contrast to a point estimate Ct; [0043] the first bitrate Rk is applied by using feedback information and the optimization process is iterated at each step k) predicted based on at least one network metric derived from said network measurements (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk, in relation to [0055] where stored optimal control decisions are mapped to the current operation conditions).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine providing, for each bitrate available for said video content, a respective initial buffer duration predicted based on at least one network metric derived from said network measurements as taught by Yin et al. with the system of Knittle in order to allow for a table lookup indexed by the key value closest to the current state (Yin et al., [0055]).

Regarding claim 36, Knittle – Yin et al. discloses the device performing active network measurements during said time window (Knittle, [0015] the perceived congestion levels may be determined from test messages sent over the network that track travel time between destinations; [0020] the network congestion (NC) may be determined based on test message transmitted between the client device and the server).

Regarding claim 37, Knittle – Yin et al. discloses the device injecting probe packets into said network (Knittle, [0015] the perceived congestion levels may be determined from test messages sent over the network); and measure delays of said probe packets (Knittle, [0015] tracking travel time between destinations from test messages is equivalent to measuring a delay of probe packets).

Regarding claim 39, Knittle – Yin et al. discloses the device determining said at least one network metric based on said network measurements (Knittle, [0015] the perceived congestion levels may be determined from test messages sent over the network that track travel time between destinations). 

Regarding claim 40, Knittle – Yin et al. discloses the device determining at least one throughput-based network metric (Yin et al., [0056] a throughput predictor can be used to obtain predictions for future available bandwidth based on past throughput) and/or at least one delay-based network metric based on the network Knittle, [0009] the data is transferred is adjusted according to network characteristics, such as congestion, latency, and other influences). The motivation is the same as in claim 35.

Regarding claim 41, Knittle – Yin et al. discloses the device initiating said video player application based on a user-initiated application initiation signal (Knittle, [0016] the server may be configured to encode the video in upon a request and/or the server may include pre-encoded video segments/files that are to be transported at the request of the client); and 
perform, based on said user-initiated application initiation signal, said network measurements up to reception of a user-initiated video content selection signal (Knittle, [0018] network congestion or other influences are used to determine whether the client is to request video encoded at higher or lower bit rates, where the client may include logic or other processing capabilities necessary to implement the operations).

Regarding claim 43, Knittle – Yin et al. discloses the device transmitting information of said bitrates available for said video content (Knittle, [0014] a bit rate map may be stored in the client for use in mapping a listing of available bit rates relative to a listing of network congestion levels) and said at least one network metric to an estimation module configured to predict initial buffer durations based on network metrics (Yin et al., [0035] a Robust model predictive control (MPC) optimizes the worst-case QoE assuming that the actual throughput can take any value in a range [Ct, Ct] in contrast to a point estimate Ct; [0043] the first bitrate Rk is applied by using feedback information and the optimization process is iterated at each step k); and 
receiving said respective initial buffer durations predicted by said estimation module based on said at least one network metric (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk, in relation to [0055] where stored optimal control decisions are mapped to the current operation conditions).  The motivation is the same as in claim 35.

Regarding claim 44, Knittle – Yin et al. discloses the device predicting, for each bitrate available for said video content, said respective initial buffer duration based on said at least one network metric (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk).  The motivation is the same as in claim 35. 

Regarding claim 45, Knittle – Yin et al. discloses the device selecting said initial bitrate based on said respective initial buffer durations (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk) and information of a maximum allowed initial buffer duration (Knittle, [0016] the higher bit rate encoding results in more data being included for the same length of video than that which would be included at the lower bit rates).  The motivation is the same as in claim 35.

Regarding claim 46, Knittle – Yin et al. discloses the device selecting, among said bitrates available for said video content, a highest initial bitrate having a predicted initial buffer duration that is lower than said maximum allowed initial buffer duration (Knittle, [0010] adaptive bit rate methodologies may be utilized to provide an uninterrupted flow of data segments at the highest possible bit rate levels without negatively influencing the user's experiences).

Regarding claim 47, Knittle – Yin et al. discloses the device receive a user-initiated buffer duration signal (Yin et al., [0029] based on bandwidth predictions, and buffer occupancy information and the QoE preferences of the user, the bitrate controller selects bitrate) defining said maximum allowed initial buffer duration (Knittle, [0018] adaptive bit rate methodologies may be utilized to provide an uninterrupted flow of data segments at the highest possible bit rate levels without negatively influencing the user's experience). The motivation is the same as in claim 35.

Regarding claim 48, Knittle – Yin et al. discloses the device requesting said video content at said selected initial bitrate from a content delivery network (Knittle, [0009] data is transmitted according to an adaptive bit rate model where a bit rate at which the data is transferred is adjusted according to network characteristics).

Knittle, FIG. 1, client device 12) configured for operation in a wireless communication network (Knittle, [0009] a system for supporting data transfer between a client and a server with communications executed over a network), the user equipment comprising: 
communication circuitry configured for communicating with the wireless communication network (Knittle, [0009] a server is able to reliably transmit data to the client device, therefore the UE/client device inherently comprises communication circuitry); and 
processing circuitry (Knittle, [0018] processing capabilities) operatively associated with the communication circuitry and configured to: 
perform, during a time window from initiation of a video player application in the user equipment up to selection of a video content (Knittle, [0014] a bit rate map may be stored in the client for use in mapping a listing of available bit rates relative to a listing of network congestion levels), network measurements indicative of a current condition of the wireless communication network, for streaming the video content to the user equipment (Knittle, [0014] the client device may include capabilities to assess or otherwise measure network congestion NC, or at least congestion of a pathway or medium currently being used to transmit the video to the client device based on congestion levels perceived from each); and 
select an initial bitrate for delivering the video content over the wireless communication network (Knittle, [0014] the perceived network congestion NC may be mapped to the one of a plurality of bit rates A, B, C, Z used to encode the video segments or other content segments capable of being transmitted to the client) to Knittle, [0009] data is transmitted according to an adaptive bit rate model where a bit rate at which the data is transferred is adjusted according to network characteristics, such as congestion, latency).
Knittle does not expressly disclose determining, for each bitrate available for the video content, a respective initial buffer duration, predicted based on at least one network metric derived from the network measurements.
Yin et al., for example from an analogous field of endeavor (Yin et al., [0034] a throughput predictor can obtain predictions for future available bandwidth based on past throughput and based on such predictions, and on buffer occupancy information and the QoE preferences of the user, a bitrate controller may select the bitrate of a next segment k) discloses determining, for each bitrate available for the video content, a respective initial buffer duration (Yin et al., [0035] a Robust model predictive control (MPC) optimizes the worst-case QoE assuming that the actual throughput can take any value in a range [Ct, Ct] in contrast to a point estimate Ct; [0043] the first bitrate Rk is applied by using feedback information and the optimization process is iterated at each step k) predicted based on at least one network metric derived from the network measurements (Yin et al., [0046] the current buffer occupancy Bk, previous bitrate Rk-1 and throughput prediction                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            [
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            t
                                        
                                        
                                            k
                                            +
                                            N
                                            ]
                                        
                                    
                                
                            
                        
                     are used to find the optimal bitrate Rk, in relation to [0055] where stored optimal control decisions are mapped to the current operation conditions).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, for each bitrate et al. with the system of Knittle in order to allow for a table lookup indexed by the key value closest to the current state (Yin et al., [0055]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Knittle and Yin et al., as applied to claim 35, further in view of Behbahani (US 20160285939 A1).

Regarding claim 42, Knittle – Yin et al. discloses the device transmit a request for said video content based on a user-initiated video content selection signal (Knittle, [0019] the current bit rate may be identified by one of the bit rate labels A, B, C, Z, or the bit rate may be identified by the currently active value); and 
Knittle and Yin et al. do not expressly disclose the device receiving a manifest file comprising information of said bitrates available for said video content.
Behbahani, for example from an analogous field of endeavor (Behbahani, [0014] logic resident on a client device consuming content from a content service is configured to make decisions in conjunction with consuming the video content including selection of the initial bit rate) discloses a device receiving a manifest file comprising information of said bitrates available for said video content (Behbahani, [0024] the client device transmits a request generated by the device's media player for the manifest file for the video content associated with the content where the manifest file identifies a number of different options for fragments that may be requested for playback of that segment, which represent a variety of different bit rates).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the device receiving a manifest file comprising information of said bitrates available for said video content as taught by Behbahani with the combined system of Knittle Yin et al. in order to request specific fragments of the content (Behbahani, [0024]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Knittle and Yin et al., as applied to claim 35, further in view of Jana et al. (US 20160234078 A1).

Regarding claim 38, Knittle – Yin et al. do not expressly disclose the device performing said network measurements on authentication and/or authorization data transmitted over said network between said user equipment and an authentication and/or authorization server.
Jana et al., for example from an analogous field of endeavor (Jana et al., [0024] utilizing information used by video adaptation processes along with available network bandwidth to manage streaming of content to end user devices) suggests a device performing said network measurements (Jana et al., [0024] the adaptation process can obtain more accurate estimations of available bandwidth for an end user device by relying upon a prediction of available bandwidth over a future time period that is based on a network service provider's monitoring of network conditions) on authentication and/or authorization data transmitted over said network Jana et al., [0060] the accessing of the predicted available bandwidth can include an authentication of the requestor and the predicted available bandwidth can be determined according to end user device channel quality indicator data, end user device reference signal received quality data, cell congestion data where the end user device is operating, a mobility pattern of the end user device, or a combination thereof).
Thus, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the device performing said network measurements on authentication and/or authorization data transmitted over said network between said user equipment and an authentication and/or authorization server as suggested by Jana et al. in order to employ a multitude of signals to infer the channel quality (Jana et al., [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tang et al. (US 20160286267 A1) is cited to show a bit rate switching method that obtains a current bit rate according to an average network bandwidth in the process of playing a first data source of multimedia data and compares a result of a trigger threshold and a difference value between the current bit rate and the first bit rate or a difference value between the first bit rate and the current bit rate, retrieves a second data source of the multimedia data from the server for playing or continuing retrieving the first data source for playing and can automatically switch a bit .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416